                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DOCTOR JOHN’S INC.,

                Plaintiff,

        v.                                              Case No. 3:18-cv-00171-JPG-RJD

 VILLAGE OF CAHOKIA, ILLINOIS,

                Defendant.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       Doctor John’s Inc. wants to open a risqué adult store in Cahokia, Illinois. So to begin their

endeavor, they leased a building in a B-1 (Neighborhood Business District) zone—which only

permits businesses:

       “supplying commodities or performing services primarily for residents of the day-
       to-day basis including groceries, supermarkets, fruit and vegetable stores, garden
       supply stores, drug stores, barber shops, beauty parlors, clothes cleaning and
       laundry pick-up stores, and self- service laundry.”

(Am. Compl. ¶ 21, ECF No. 33.) Even though the B-1 ordinance does not allow for adult stores,

Doctor John’s applied for a business license anyways—which the Village Clerk denied pursuant

to the text of the ordinance. (Am. Compl. Ex. B, ECF No. 33-2.) And then, two days later, the

Village enacted a different ordinance which generally regulates certain types of adult businesses.

(Am. Compl. Ex. D, ECF No. 33-4.) Doctor John’s thought that new ordinance infringed on their

constitutional rights, so they brought suit against Cahokia in this Court under 42 U.S.C § 1983 for

violations of the First, Fifth, and Fourteenth Amendments. The Village has now moved to dismiss

this case pursuant to Federal Rule of Civil Procedure 12(b)(1) for lack of standing, among other

reasons. (ECF No. 39.)



                                                1
       There is a fatal problem in this case: the Court cannot remedy what ails Doctor John’s.

That is because Article III of the Constitution only permits this Court to preside over justiciable

“Cases” and “Controversies.” U.S. Const. art. III, § 2, cl. 1. And a dispute is not a justiciable case

or controversy unless the Court can end the dispute—meaning it must be “‘likely,’ as opposed to

merely ‘speculative,’ that the injury will be ‘redressed by a favorable decision.’” Lujan v. Defs. of

Wildlife, 504 U.S. 555, 561 (1992) (quoting Simon v. Eastern Ky. Welfare Rights Organization,

426 U.S. 26, 38, 43 (1976)). So if a plaintiff could win a case but still not receive any redress for

their injury, then the Court must dismiss the case for want of a case or controversy. Harp Advert.

Illinois, Inc. v. Vill. of Chicago Ridge, Ill., 9 F.3d 1290, 1292–93 (7th Cir. 1993).

       And that is exactly the problem here: even if Doctor John’s succeeds in its constitutional

challenge of the adult-businesses ordinance, it nevertheless cannot open its store—it would still be

located in a B-1 (Neighborhood Business District) zone, which does not provide for businesses of

its kind. And although Doctor John’s had the burden of establishing that the Court could somehow

redress their injury, Lujan, 504 U.S. at 561, and even when accepting as true all well-pleaded

factual allegations in their complaint and construing them in the light most favorable to Doctor

John’s, Retired Chicago Police Ass'n v. City of Chicago, 76 F.3d 856, 862 (7th Cir. 1996), the

company has presented no credible argument in support of their case.

       They instead argue that the Village should have allowed them to operate under the B-1

ordinance anyways because Doctor John’s is willing to alter its product mix to conform with the

B-1 restrictions. But no matter which way you slice it, the company’s proposed use is still not a

store that provides goods and services for neighborhood residents on a “day-to-day basis” in the

manner of “supermarkets, fruit and vegetable stores, garden supply stores, drug stores, barber

shops, beauty parlors, clothes cleaning and laundry pick-up stores, and self- service laundry.” And



                                                  2
even if the company’s argument had any merit to it (it does not), this Court is not a state board of

zoning appeals. See River Park, Inc. v. City of Highland Park, 23 F.3d 164, 165 (7th Cir. 1994).

The Court accordingly must GRANT the Village’s motion (ECF No. 39) and dismiss this action

WITHOUT PREJUDICE for want of a case or controversy. The Court DIRECTS the Clerk of

Court to enter judgment accordingly.

IT IS SO ORDERED.

DATED: JANUARY 31, 2019

                                                     s/ J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     U.S. DISTRICT JUDGE




                                                 3
